DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 31 May 2022), with respect to the rejection of claims 1-7, 10-17 and 20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. In addition, claims 8-9 and 18-19 have been canceled.
	In view of changes made to claims 14 and 15 in response to issues raised in a previous Office Action, the objection to claims 14 and 15 is withdrawn.
Further, in view of canceling claim 19, the objection to claim 19 for minor informalities is moot.
The amendment filed 31 May 2022 has been entered and made of record.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Claims:
10. (Currently Amended) The data visualization system of claim 1 [[9]], wherein the data visualization application directs the at least one processor to prune the reverse index by removing key-value pairs having a length of the value greater than 10% of the size of the set of nodes.

20. (Currently Amended) The data visualization method of claim 11 [[19]], further comprising pruning the reverse index by removing key-value pairs having a length of the value greater than 10% of the size of the set of nodes.
Please note, all other claims, 1-9 and 11-19 remain as filed on 31 May 2022.

Authorization for this examiner’s amendment was given in a telephone interview with Isaac Fine (74,274) on Monday, 06 June 2022.
Allowable Subject Matter
Claims 1-7, 10-17 and 20 are allowed.
The present invention relates to data visualization of a community graph structure.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Korkin (US 2019/0221039 A1) discloses a data visualization system (Korkin: fig. 3, illustrating ‘mixed reality device’ 10 coupled with ‘database’ 104) comprising: at least one processor (Korkin: [0027]); and a memory, the memory containing a data visualization application (Korkin: [0027, 0031]), where the data visualization application directs the at least one processor to: obtain a graph comprising a plurality of nodes and a plurality of edges (Korkin: [0011]); identify a plurality of communities in the graph, where each community comprises nodes from the plurality of nodes (Korkin: [0042]); generate a community graph structure based on the identified communities (Korkin: fig. 4, illustrating ‘network elements’ 126 organized into a hierarchical structure comprised of ‘edges’ 128 representing relationships among the network elements/nodes; [0042-0043]); and where the community graph comprises a plurality of supernodes and a plurality of superedges; where each supernode in the plurality of supernodes represents nodes in the plurality of nodes being part of the same community; and where each superedge in the plurality of superedges connects two supernodes, and represents edges in the plurality of edges connecting nodes represented by the two supernodes (Korkin: fig. 4, figs. 9A and 9B; [0043-0044], disclosing node 17-1 as a first supernode, node 17-2 as a second supernode, …, and node 17-4 as a fourth supernode with edges 19-1, 19-2, and 19-3 as superedges).
 In addition, Korkin implicitly discloses spatialize the community graph structure; unpack the spatialized community graph structure into an unpacked graph structure comprising the plurality of nodes and the plurality of edges; spatialize the unpacked graph structure; and provide the spatialized unpacked graph structure (Korkin: fig. 7, illustrating the display of a hierarchical data structure in a 3D space; [0010], “The method includes receiving, by the mixed reality device, topology data associated with a network and three-dimensional (3D) embedded network data associated with the network. The method includes constructing, by the mixed reality device, a hierarchical data structure from the topology data and the 3D embedded network data”, [0035-0036], outlining a procedure for mapping nodes associated with 3d embedded network data to spatial coordinates in a 3D space), while
Lima (‘Graph-based Relational Data Visualization’) also discloses generate a community graph structure based on identified communities (Lima: fig. 3, illustrating a ‘hierarchical ‘SuperGraph’ visualization comprising a plurality of community graph structures), where the community graph comprises a plurality of supernodes and a plurality of superedges; where each supernode in the plurality of supernodes represents nodes in the plurality of nodes being part of the same community; and where each superedge in the plurality of superedges connects two supernodes, and represents edges in the plurality of edges connecting nodes represented by the two supernodes (Lima: fig. 3(b), for instance, illustrating a community graph comprising supernodes ‘person’, ‘publication’, and superedges ‘5’ and ‘8’), and implicitly discloses unpack a spatialized community graph structure into an unpacked graph structure comprising a plurality of nodes and a plurality of edges, where each node in the plurality of nodes is located at approximately the position of the supernode that represented it; spatialize the unpacked graph structure; and provide the spatialized unpacked graph structure (Lima: figs. 6(b) and 7, illustrating visualizations of unpacked graph structures comprising a plurality of edges and nodes, where nodes are located at approximately the position of supernodes representing them; section III D. ‘hierarchical graph visualization’ and section IV B. ‘visual analysis’, pp. 214-216, disclosing features of Lima’s generated ‘SuperGraph’ visualization for display in an interactive visual environment). 
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein converting the tabular data structure into a graph structure comprises: identifying a node column from the plurality of columns; identifying a plurality of associative columns from the plurality of columns; generating a set of nodes based on values in the node column, where each node in the set of nodes represents a value in the node column without duplication; constructing a reverse index of the tabular data structure, where: the reverse index comprises a set of key-value pairs; a key in a given key-value pair is a given value from the plurality of associative columns without duplication; and a value in the given key-value pair is a list of values from the node column that appear on the same row as the given value from the plurality of associative columns without duplication; constructing a set of edges based on the reverse index, where each edge in the set of edges is constructed by connecting every combination of node values in the value of each key-value pair; constructing an edgelist from the set of edges, where the edgelist comprises a list of every edge in the set of edges; replacing edges in the edgelist having identical endpoints with a single edge, where a weight of the replacement edge is equal to the sum of edge weights of the replaced edges; and constructing a graph structure using edges in the edgelist to connect nodes in the set of nodes”.
As per independent claim 11, this claim is also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F VALDEZ/Examiner, Art Unit 2611